Citation Nr: 1008101	
Decision Date: 03/04/10    Archive Date: 03/11/10

DOCKET NO.  08-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Tampa, 
Florida


THE ISSUE

Entitlement to payment or reimbursement of private medical 
expenses from March 9, 2004 to March 19, 2004 at Wuesthoff 
Memorial Hospital.


ATTORNEY FOR THE BOARD

Lynne M. Yasui, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from the Department of Veterans Affairs 
(VA) Medical Center in Tampa Florida (MC).



FINDINGS OF FACT

1.  The Veteran incurred medical expenses for treatment for a 
nonservice-connected condition rendered on March 9, 2004 to 
March 19, 2004 at Wuesthoff Memorial Hospital.

2.  The record reflects that, with respect to the treatment 
period in question, the Veteran was forced to seek private 
care because treatment was for a continued medical emergency 
of such a nature that the Veteran could not have been safely 
discharged or transferred to a VA or other Federal facility.


CONCLUSION OF LAW

The requirements for entitlement to payment or reimbursement 
of all private medical expenses, November March 9, 2004 to 
March 19, 2004 at Wuesthoff Memorial Hospital, have been met.  
38 U.S.C.A. §§ 1703, 1725, 1728, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 17.52, 17.120, 17.1000, 17.1002, 17.1003 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The undisputed facts of this case, as documented by the 
record, are as follows:  On March 8, 2004, the Veteran 
presented to the emergency room at Wuesthoff Memorial 
Hospital with shortness of breath and flash pulmonary edema.  
He was found to be in severe decompensated congestive heart 
failure for which the Veteran was aggressively diuresed with 
Lasix, Zaroxolyn, and Coreg that were added to his regimen.  
The Veteran's electrocardiogram (EKG) showed intraventricular 
conduction delay with QRS (part of electrocardio-graphic wave 
representing ventricular polarization) of 100 milliseconds, 
sinus tachycardia by atrial enlargement, and inferior scar.  

An echocardiogram showed poor left ventricular function and 
telemetry showed nonsustained ventricular tachycardia for 
which the patient eventually underwent a biventricular 
automatic implantable cardioventer/defibrillator (AICD) 
placement given underlying setting of cardiomyopathy, 
ischemic cardiomyopathy.

VA was notified of this admission on March 8, 2004 and the 
Tampa, Florida VA clinic was available to provide this 
service.

The Board notes that the Veteran was reimbursed for the 
medical expenses incurred during his hospitalization on March 
8, 2004 when it was noted that his condition had 
"stabilized."

The period at issue is from March 9, 2004 until the Veteran's 
medical discharge on March 19, 2004.

VA may contract with non-VA facilities to provide medical 
services for which VA may assume financial responsibility in 
certain circumstances.  38 U.S.C.A. § 1703(a) (1)-(8); 38 
C.F.R. § 17.52.  However, there is no allegation in this case 
that VA contracted with Wuesthoff Memorial Hospital for the 
Veteran's medical service.  Moreover, a claim for payment or 
reimbursement of services not previously authorized may be 
filed by the veteran who received the services (or his/her 
guardian) or by the hospital, clinic, or community resource 
which provided the services, or by a person other than the 
veteran who paid for the services.  38 C.F.R. § 17.123 
(2009).  

Section 17.120 of Chapter 38 of the Code of Federal 
Regulations provides that to the extent allowable, payment or 
reimbursement of the expenses of care, not previously 
authorized, in a private or public (or Federal) hospital not 
operated by the Department of Veterans Affairs, or of any 
medical services not previously authorized including 
transportation (except prosthetic appliances, similar 
devices, and repairs) may be paid on the basis of a claim 
timely filed, under the following circumstances:

(a) For veterans with service-connected 
disabilities.  Care or services not 
previously authorized were rendered to 
a veteran in need of such care or 
services: (1) For an adjudicated 
service-connected disability; (2) For 
nonservice-connected disabilities 
associated with and held to be 
aggravating an adjudicated service-
connected disability; (3) For any 
disability of a veteran who has a total 
disability permanent in nature 
resulting from a service-connected 
disability; (4) For any illness, injury 
or dental condition in the case of a 
veteran who is participating in a 
rehabilitation program under 38 U.S.C. 
Ch. 31 and who is medically determined 
to be in need of hospital care or 
medical services for any of the reasons 
enumerated in  § 17.48(j); and

(b) In a medical emergency.  Care and 
services not previously authorized were 
rendered in a medical emergency of such 
nature that delay would have been 
hazardous to life or health, and

(c) When Federal facilities are 
unavailable.  VA or other Federal 
facilities were not feasibly available, 
and an attempt to use them beforehand 
or obtain prior VA authorization for 
the services required would not have 
been reasonable, sound, wise, or 
practicable, or treatment had been or 
would have been refused.

38 C.F.R. § 17.120; see also 38 U.S.C.A. § 1728(a) (1)-(3).  

All three statutory requirements must be met before 
reimbursement can be authorized.  Zimick v. West, 11 Vet. 
App. 45, 49 (1998); Malone v. Gober, 10 Vet. App. 539, 547 
(1997).  

In this case, a statement of the case from January 2008 
indicates that the Veteran is not service-connected for any 
medical condition or disability.  Also, the Veteran was not 
participating in a cardiology rehabilitation program at the 
time services were rendered from March 9, 2004 to March 19, 
2005.  Accordingly, criteria (a) is not satisfied, and there 
is no basis to establish entitlement to reimbursement under 
38 U.S.C.A. § 1728.  See also 38 C.F.R. § 17.120.

However, payment or reimbursement for emergency services for 
nonservice-connected conditions in non-VA facilities may be 
authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-
1003.  To be eligible for reimbursement under this authority, 
all of the following conditions must be satisfied:

(a) The emergency services were 
provided in a hospital emergency 
department or a similar facility held 
out as providing emergency care to the 
public.

(b) The claim for payment or 
reimbursement for the initial 
evaluation and treatment is for a 
condition of such a nature that a 
prudent layperson would have reasonably 
expected that delay in seeking 
immediate medical attention would have 
been hazardous to life or health (this 
standard would be met if there were an 
emergency medical condition manifesting 
itself by acute symptoms of sufficient 
severity (including severe pain) that a 
prudent layperson who possesses an 
average knowledge of health and 
medicine could reasonably expect the 
absence of immediate medical attention 
to result in placing the health of the 
individual in serious jeopardy, serious 
impairment to bodily functions, or 
serious dysfunction of any bodily organ 
or part);

(c) A VA or other Federal 
facility/provider was not feasibly 
available and an attempt to use them 
before hand would not have been 
considered reasonable by a prudent 
layperson (as an example, these 
conditions would be met by evidence 
establishing that a veteran was brought 
to a hospital in an ambulance and the 
ambulance personnel determined that the 
nearest available appropriate level of 
care was at a non-VA medical center);

(d) The claim for payment or 
reimbursement for any medical care 
beyond the initial emergency evaluation 
and treatment is for a continued 
medical emergency of such a nature that 
the veteran could not have been safely 
discharged or transferred to a VA or 
other Federal facility (the medical 
emergency lasts only until the time the 
veteran becomes stabilized);

(e) At the time the emergency treatment 
was furnished, the veteran was enrolled 
in the VA health care system and had 
received medical services under 
authority of 38 U.S.C. Chapter 17 
within the 24-month period preceding 
the furnishing of such emergency 
treatment;

(f) The veteran is financially liable 
to the provider of emergency treatment 
for that treatment;

(g) The veteran has no coverage under a 
health-plan contract for payment or 
reimbursement, in whole or in part, for 
the emergency treatment (this condition 
cannot be met if the veteran has 
coverage under a health-plan contract 
but payment is barred because of a 
failure by the veteran or provider to 
comply with the provisions of that 
health-plan contract, e.g., failure to 
submit a bill or medical records within 
specified time limits, or failure to 
exhaust appeals of the denial of 
payment);

(h) If the condition for which the 
emergency treatment was furnished was 
caused by an accident or work related 
injury, the claimant has exhausted 
without success all claims and remedies 
reasonably available to the veteran or 
provider against a third party for 
payment of such treatment and the 
veteran has no contractual or legal 
recourse against a third party that 
could reasonably be pursued for the 
purpose of extinguishing, in whole or 
in part, the veteran's liability to the 
provider;

(i) The veteran is not eligible for 
reimbursement under 38 U.S.C. 1728 for 
the emergency treatment provided (38 
U.S.C. 1728 authorizes VA payment or 
reimbursement for emergency treatment 
to a limited group of veterans, 
primarily those who receive emergency 
treatment for a service-connected 
disability).

See 38 C.F.R. § 17.1002.  

After thorough review of the record, the evidence appears to 
show that all criteria of 38 U.S.C.A. § 1725 have been met in 
this case.  

The criterion at issue, that the Tampa VAMC identified as the 
basis for its denial, is criterion (d).  The Tampa VAMC 
contended that the Veteran remained hospitalized at Wuesthoff 
Memorial Hospital beyond the initial emergency evaluation and 
treatment was not for a continued medical emergency of such a 
nature that the Veteran could not have been safely discharged 
or transferred to a VA or other Federal facility .  However, 
evaluation of all the evidence of record reflects that the 
Veteran could not feasibly seek treatment from a VA facility 
in his medical condition.

As stated above, the Veteran was admitted to Wuesthoff 
Memorial Hospital on March 8, 2004 and was treated for severe 
decompensated congestive heart failure.  While the Tampa VAMC 
found the Veteran's condition to be stable by March 9, 2004, 
there is medical evidence to the contrary.

On March 9, 2004, the Veteran was still being treated for 
congestive heart failure with diuretics.  Indeed, the March 
9, 2004 progress note indicated that the Veteran had 
"[congestive heart failure] exacerbation," suggesting a 
worsening of his condition since arriving at the emergency 
room on March 8, 2004.  On March 9, 2004, certain problems 
seemed to be stable, including his non-insulin dependent 
diabetes mellitus, hypertension, and thyroid.  However, a 
note from March 10, 2004 indicated that the Veteran's 
prognosis was "guarded."  

A progress report from March 14, 2004 revealed that the 
Veteran was "stable without new complaints."  However, the 
Veteran complained of pain at the AICD site throughout his 
hospitalization until March 19, 2004, with the exception of 
March 14 and March 15, 2004.  The Veteran's AICD site pain 
resumed on March 16, 2004.

The discharge summary from the Veteran's treating physician 
indicated that the Veteran's "hospital course was 
complicated with episodes of hyponatremia that was likely 
believed to be from aggressive diuresis, which quickly 
corrected on discontinuing Zaroxolyn and holding his Lasix as 
well, which was started at lower dose at the time of 
discharge."  The Veteran's blood sugar in the hospital 
remained in the mid 100s to the low 200 range for which his 
anti-hyperglycemic's were adjusted.  The discharge summary 
also reflected that the Veteran "had a lot of underlying 
stress while he was in the hospital and that could be 
contributing to his poorly controlled noninsulin diabetes 
mellitus.  The [Veteran] is felt to be stable for discharge 
along with home hospice."

This medical report tends to suggest that the Veteran was 
only discharged (on March 19, 2004) once his condition was 
felt to be stable.  

Indeed, a letter from the authorized hospital representative 
of Wuesthoff Health Systems suggested that the Veteran was 
treated beyond the initial emergency evaluation and that his 
treatment was for a continued medical emergency.  The 
representative stated that "[a]t the time of discharge the 
[Veteran] was given a very guarded prognosis and understood 
that should he have any recurrent severe shortness of breath 
he should seek immediate medical attention."  The letter 
also reflected the Veteran's complicated hospitalization with 
episodes of hyponatremia.

Given the hospital representative's letter, along with the 
discharge summary from the Veteran's treating physician, and 
the fact that the Veteran was indeed approved for emergency 
care on March 8, 2004, the Board finds that the medical 
evidence is at least in equipoise and criterion (d) of 38 
C.F.R. § 17.1002 is satisfied.  The Veteran's medical care 
beyond the initial emergency evaluation and treatment was for 
a continued medical emergency of such a nature that the 
Veteran could not have been safely discharged or transferred 
to a VA or other Federal facility.

Thus, as the criteria of 38 C.F.R. § 1725 is met, and the law 
requires that all of the nine conditions of that regulation 
be satisfied in order for payment or reimbursement of 
unauthorized medical expenses to be made, such payment is 
warranted in this case.

In the future, due to the high cost of private care, the 
Veteran is asked to use VA facilities whenever possible. 

Duties to Notify and Assist

Under the provisions of the Veterans Claims Assistance Act of 
2000, VA has certain notice and assistance requirements.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 
(2009).  The VCAA, with its expanded duties, is not 
applicable to cases involving unauthorized medical expenses 
claims, as the statute at issue in such cases is not found in 
Title 38, United States Code, Chapter 51 (i.e. the laws 
changed by VCAA).  Barger v. Principi, 16 Vet. App. 132 
(2002).  Similarly, the statute at issue in this matter is 
not found in Chapter 51, but rather, in Chapter 17.  However, 
in Beverly v. Nicholson, 19 Vet. App. 394, 403-04 (2005), 
although not explicitly stated, the United States Court of 
Appeals for Veterans Claims (Court) appeared to assume that 
the VCAA was applicable to a Chapter 17 claim, but then held 
that the failure to comply with the VCAA notice requirements 
in that case constituted non-prejudicial error.

The provisions of Chapter 17 of the 38 U.S.C. and 38 C.F.R 
Part 17, contain their own notice requirements.  Regulations 
at 38 C.F.R. § 17.120-33 discuss the adjudication of claims 
for reimbursement of unauthorized medical expenses.  
According to 38 C.F.R. § 17.124, the claimant has the duty to 
submit documentary evidence establishing the amount paid or 
owed, an explanation of the circumstances necessitating the 
non-VA medical treatment, and "other evidence or statements 
that are deemed necessary and requested for adjudication of 
the claim."  When a claim for payment/reimbursement of 
unauthorized medical expenses is disallowed, VA is required 
to notify the claimant of its reasons and bases for denial, 
his or her appellate rights, and to furnish all other 
notifications or statements required by Part 19 of Chapter 
38. 38 C.F.R. § 17.132.

In this case, the Board is granting in full the benefit 
sought on appeal.  Accordingly, assuming, without deciding, 
that any error was committed with respect to either the duty 
to notify or the duty to assist, such error was harmless and 
will not be further discussed.

ORDER

Entitlement to payment or reimbursement of private medical 
expenses from March 9, 2004 to March 19, 2004 at Wuesthoff 
Memorial Hospital is granted.

____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


